Title: [Thursday April 25. 1776.]
From: Adams, John
To: 


      Thursday April 25. 1776. Two Letters from General Washington of the 22 and 23 were referred to Mr. R. H. Lee, Mr. J. Adams and Mr. Hewes. Congress resolved itself into a Committee of the whole, to take into their farther consideration the Letter from General Washington of the 27th. of March last and the Papers therein enclosed, Mr. Harrison reported that the Committee had come to a Resolution, on the matters referred to them, which he read and delivered in. Report read again and postponed.
     